*749In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Kent, J.), dated March 18, 2013, as granted that branch of the plaintiffs motion which was to vacate the note of issue and certificate of readiness served and filed by the defendant.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff failed to demonstrate that she served her motion, inter alia, to vacate the note of issue and certificate of readiness within 20 days after their service upon her (see CPLR 2211; 22 NYCRR 202.21 [e]). Nevertheless, the Supreme Court properly granted the plaintiffs motion, upon the plaintiffs showing of good cause, since there were material misstatements of fact in the certificate of readiness, and a number of unforeseen circumstances stalled the completion of discovery (see 22 NYCRR 202.21 [e]; Torres v Saint Vincents Catholic Med. Ctrs., 71 AD3d 873 [2010]; Drapaniotis v 36-08 33rd St. Corp., 288 AD2d 254 [2001]; Club Italia v Italian Fashion Trading, 268 AD2d 219, 219-220 [2000]). Rivera, J.P, Dickerson, Cohen and Hinds-Radix, JJ., concur.